ORDER
Considering the foregoing Motion for Reconsideration, Memorandum in Support thereof, and the Answer filed concurrently herewith, it is
ORDERED that the Motion for Reconsideration is granted and that Respondent, Evan F. Trestman, is immediately suspended from the practice of law pursuant to Section 9, Article XV, of the Articles of Incorporation of the Louisiana State Bar Association. Respondent shall not be exempt from disciplinary proceedings because of this Order.
IT IS FURTHER ORDERED that upon Application for Reinstatement, the burden shall be on Respondent and that Respondent shall be required to serve the Committee on Professional Responsibility with notice of his Application for Reinstatement, subject to review by this Court.